Citation Nr: 0629034	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound to the left hip.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for the residuals of a shrapnel wound to the left 
hip and awarded a non-compensable rating.  The veteran 
perfected an appeal of the assigned rating.  In a May 2006 
rating decision the RO increased the rating to 10 percent, 
effective in September 2002.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection has been established for the residuals of 
a shrapnel wound to the left hip, but none of the medical 
evidence describes the muscle group(s) affected by this 
injury.  A separate grant of service connection has been 
established for the residuals of shrapnel wounds to the left 
upper thigh, affecting muscle group XVIII.

The Board remanded the case in December 2005 for, among other 
things, a current VA examination to document the severity of 
the shrapnel wound to the left hip.  The examiner was asked 
to document the range of motion of the hip, to describe any 
muscle group involved in the shrapnel injury, and to describe 
the degree of any injury to the muscle group.  Although an 
examiner in January 2006 described the shrapnel wound as 
moderate, the examiner did not describe the muscle group 
affected by the shrapnel injury.  The Board finds, therefore, 
that remand is again required.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, the veteran is entitled 
to compliance with the Board's remand instructions).

Radiographic studies in January 2006 revealed degenerative 
joint disease in the left hip, and the examiner provided the 
opinion that the degenerative joint disease was etiologically 
related to the shrapnel wound to the hip.  In the May 2006 
rating decision the RO granted a 10 percent rating for the 
residuals of the shrapnel wound to the left hip, and rated 
the disability under Diagnostic Code 5260 for limitation of 
flexion of the knee.  The degenerative joint disease in the 
hip is properly rated as limitation of motion, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, but as limitation of extension 
or flexion of the hip, not the knee.  

Diagnostic Code 5252 provides a 40 percent rating if flexion 
of the thigh is limited to 10 degrees, a 30 percent rating if 
limited to 20 degrees, a 20 percent rating if limited to 
30 degrees, and a 10 percent rating if limited to 45 degrees.  
See 38 C.F.R. § 4.71a.  The examiner in January 2006 
documented the range of extension, abduction, and rotation, 
but did not determine the range of flexion of the left hip.  
For this reason another examination is needed.

Accordingly, the case is remanded for the following action:

1.  Provide the veteran a medical 
examination to determine the nature and 
severity of the residuals of the shrapnel 
wound to the left hip.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.

The examiner should describe the 
residuals of the shrapnel wound and 
determine whether the shrapnel wound 
caused injury to any muscle group.  If 
so, the examiner should designate the 
muscle group(s) affected by the injury.  
The examiner should also provide an 
opinion on whether any injury to a muscle 
group is slight, moderate, moderately 
severe, or severe.  The factors to be 
considered in making that finding consist 
of any loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should also document the range of motion 
of the left hip, including flexion and 
any limitation of motion due to pain.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


